 

SHARE PURCHASE AGREEMENT

 

This Agreement is made as of the 28th day of August, 2014 (this “Agreement”), by
and between Moorpark Limited, LLC, a Rhode Island liability company with an
address at 780 Reservoir Avenue, #123, Cranston, R.I. 02910 (“Seller”), the
“Controlling Shareholders” of Seller, as listed on the signature page, and
SeaMorri Financial Partners LLC, a Texas limited liability company
(“Purchaser”).

W I T N E S S E T H:

 

WHEREAS, Seller is the record owner and holder of 80,000,000 Class A Common
Shares, par value $.000006 par value (the “Shares”), of Z Holdings Group, Inc.,
a Delaware corporation ("Corporation”), which Corporation has approximately
99,750,097 shares of Class A common stock, issued and outstanding as of the date
of this Agreement. There are no outstanding shares of Class B common stock.
There are no outstanding shares of preferred stock.

 

WHEREAS, Purchaser desires to purchase the Shares from Seller, which constitutes
approximately 80.20% of the Corporation’s issued and outstanding shares as of
the date of this Agreement and Seller desires to sell such Shares upon the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and in order to consummate the
purchase and sale of the Corporation’s Shares, it is hereby agreed, as follows:

 

1. PURCHASE AND SALE OF SHARES. Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase at the Closing and the Seller agrees to
sell to Purchaser at the Closing, the Shares for a total price of Three Hundred
Thousand U.S. dollars and no cents (USD $300,000.00) (the “Purchase Price”).

 

2. EXECUTION. The Seller agrees to execute this Agreement on August 28, 2014.
The Purchaser agrees to execute this Agreement on or before August 29, 2014. If,
in the event Purchaser shall fail to execute this Agreement pursuant to the
terms stated herein, then this Agreement will automatically become null and void
notwithstanding that Seller in their sole discretion may extend the time for
performance of this Agreement by notifying Purchaser and Escrow Agent in writing
and notification may be delivered by email.

 

3. CLOSING. The purchase and sale of the Shares shall take place on or before
September 5, 2014; at the law office of Brown, Udell, Pomerantz & Delrahim, LTD.
(“Escrow Agent”) with an address of 1332 North Halsted Street, Suite 100,
Chicago, Illinois, 60642, (which date and place are designated as the
“Closing”). At Closing, Escrow Agent shall deliver to Seller, in cash, by wire
transfer to an account to be designated by Seller for the Purchase Price
totaling the amount of Three Hundred Thousand, ( $300,000.00) U.S. Dollars and
Seller will immediately deliver the following to Escrow Agent: (A) the
certificate(s) representing the Shares transferred hereunder, duly endorsed for
transfer to the Purchaser or accompanied by appropriate stock powers, (B) all
corporate books and records; (C) written resignation of incumbent sole director
and sole officer of the Corporation; and (D) an affidavit certifying that all
liabilities of the Corporation prior to the Closing date shall be paid in full
out of the proceeds of this share purchase.

 

If, in the event Purchaser shall fail to tender the balance of said purchase
price per the terms and conditions set forth herein, then this Agreement will
automatically become null and void notwithstanding that Seller in their sole
discretion may extend the time for performance of this Agreement by notifying
Purchaser and Escrow Agent in writing and notification may be delivered by
email. If this Agreement is cancelled by any party for any reason whatsoever,
then any and all documentation sent by Seller to Escrow Agent pursuant to
Closing, including but not limited to stock certificates, board resolutions
shall be promptly returned to Seller upon notice by Seller to Escrow Agent via
overnight mail to an address designated by Seller.

 

 

Post-closing agreements by Seller. Seller agrees to perform the following
actions for Purchaser after the Closing for no additional fee unless otherwise
stated:

 

a. SEC 8K filing for the sale of Class A common stock

b. Board Resolution evidencing resignation of director and naming new director
as determined by Purchaser.

c. SEC Schedule 14F, Schedule 13 D & Form 4 filing.

d. Introduction to our PCAOB auditor.

e. S-1 registration statement prepared and filed with the SEC including
responses to all SEC comment letters in exchange for 25,000 shares of
Successor’s company stock. Purchaser will be responsible to pay for the PCAOB
audit fee and opinion letter from attorney.

 

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER AND CONTROLLING SHAREHOLDERS.
Seller, as sole director and officer of Corporation, and Controlling
Shareholders hereby represent and warrant to Purchaser that:

 

(i) Corporation is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on the business it is now being conducted. Corporation and/or
Seller do not require any consent and/or authorization, declaration or filing
with any government or regulatory authority to undertake any actions herein;

(ii) Corporation has timely filed and is current on all reports required to be
filed by it pursuant to Sections 13 and 15 of the Securities Exchange Act of
1934.

(iii) Corporation has no financial information available other than the
financial information included in its SEC filings;

(iv) There are no legal actions, suits, arbitrations, or other administrative,
legal or governmental proceedings threatened or pending against the Corporation
and/or Seller or against the Seller or other employee, officer, director or
stockholder of Corporation. Additionally, Seller is not aware of any facts which
may/might result in or form a basis of such action, suit, arbitration or other
proceeding on any basis whatsoever;

(v) The Corporation has no subsidiaries or any direct or indirect ownership
interest in any other corporation, partnership, association, firm or business in
any manner;

(vi) The Corporation and/or Seller does not have in effect nor has any present
intention to put into effect any employment agreements, deferred compensation,
pension retirement agreements or arrangements, options arrangements, bonus,
stock purchase agreements, incentive or profit–sharing plans;

(vii) No person or firm has, or will have, any right, interest or valid claim
against the Corporation for any commission, fee or other compensation in
connection with the sale of the Shares herein as a finder or broker or in any
similar capacity as a result of any act or omission by the Corporation and/or
Seller or anyone acting on behalf of the Corporation and/or Seller;

(viii) The business and operation of the Corporation has and will be conducted
in accordance with all applicable laws, rules, regulations, judgments. Neither
the execution, delivery or performance of this Agreement (A) violates the
Corporation’s by-laws, Certificate of Incorporation, Shareholder Agreements or
any existing resolutions; and, (B) will cause the Corporation to lose any
benefit or any right or privilege it enjoys under the Securities Act (“Act”) or
other applicable state securities laws;

(ix) Corporation has not conducted any business and/or entered into any
agreements with third-parties;

(x) This Agreement has been duly executed and delivered by Seller constitutes a
valid and binding instrument, enforceable in accordance with its terms and does
not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which Corporation and/or Seller is a party or by which they are
bound;

(xi) Seller is the legal and beneficial owner of the Shares and has good and
marketable title thereto, free and clear of any liens, claims, rights and
encumbrances;

(xii) Seller warrants that the Corporation being transferred shall be
transferred with no liabilities and little or no assets, and shall defend and
hold Purchaser and the Corporation harmless against any action by any third
party against either of them arising out of, or as a consequence of, any act or
omission of Seller or the Corporation prior to, or during the closing
contemplated by this contract of sale;

(xiii) Seller will cause all current officers and directors of the Corporation
to resign at the Closing;

(xiv) The execution, delivery and performance of this Agreement have been duly
approved by all requisite corporate action, if any, on the part of the
Corporation and the Seller and is within the Corporation's and Seller’s powers;

(xv) There are no outstanding options, contracts, commitments, warrants or other
rights of any character affecting or relating in any manner to the Shares;

(xvi) The Corporation has duly filed all federal, state, and local tax returns
and have paid all federal, state and local taxes required to be paid by the
Corporation with respect to the periods covered by the returns;

(xvii) To the best of its knowledge, the Corporation has conducted the business
and implemented and operated the Corporation, in compliance with all legal
requirements; and

(xviii) The Corporation has all necessary licenses and permits to operate its
business. None of such licenses, permits, or authorizations had lapsed or been
revoked or terminated, and the Corporation has at all times been operated and
conducted in accordance and consistent with all material terms and conditions
thereof.

 

5. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents and
warrants to Seller that:

 

(i) Purchaser has the power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

(ii) The execution, delivery and performance of this Agreement is in compliance
with and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Purchaser is a party or by which Purchaser is
bound;

(iii) At no time was Purchaser presented with or solicited by or through any
leaflet, public promotional meeting, television advertisement or any other form
of general solicitation or advertising; and,

(iv) Purchaser is purchasing the Shares solely for his own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of any portion thereof in violation of any applicable
securities law.

(v) The Purchaser or its principals are an "accredited investor" as defined
under Rule 501 under the Securities Act.

(vi) Purchaser hereby agrees that such shares are restricted pursuant to Rule
144 and therefore subject to Rule 144 resale requirements.

 

6. NOTICES. Notice shall be given by email at the most recent address last
received by Seller from Purchaser or by Purchaser from Seller. Notice may also
be given by certified mail, return receipt requested, the date of notice being
deemed the date of postmarking. Notice, unless either party has notified the
other of an alternative address as provided hereunder, shall be sent to the
address as set forth herein:

 

Seller:

 

Moorpark Limited, LLC

780 Reservoir Avenue, #123

Cranston, R.I. 02910

Phone: (401) 641-0405

FAX: (401) 633-7300

Email: teakwood5@cox.net

 



 

Purchaser:

 

SeaMorri Financial Partners LLC

P.O. Box 2123, Station R

Kelowna B.C. V1X 4K5

Canada



 

With a copy to:

 

Brown, Udell, Pomerantz & Delrahim, LTD.

1332 North Halsted Street, Suite 100

Chicago, Illinois 60642

Attn: Scott A. Sinar Esq.

Phone: (312) 475-9900 Ext 268

FAX: (312) 475-1188

Email: ssinar@bupdlaw.com

 



7. GOVERNING LAW. This Agreement shall be interpreted and governed in accordance
with the laws of the State of Delaware. The parties herein waive trial by jury.
In the event that litigation results or arise out of this Agreement or the
performance thereof, the parties agree that the prevailing party is entitled to
reimbursement from the non-prevailing party of reasonable attorney’s fee, costs,
expenses, in addition to any other relief to which the prevailing party may be
entitled.

 

8. CONDITIONS TO CLOSING. The Closing is conditioned upon the fulfillment by the
Seller of the satisfaction of the representations and warranties made herein
being true and correct in all material respects as of the date of Closing.

 

9. SEVERABILITY. In the event that any term, covenant, condition, or other
provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.

 

10. ENTIRE AGREEMENT. This Agreement contains all of the terms agreed upon by
the parties with respect to the subject matter hereof. This Agreement has been
entered into after full investigation.

 

11. INVALIDITY. If any paragraph of this Agreement shall be held or declared to
be void, invalid or illegal, for any reason, by any court of competent
jurisdiction, such provision shall be ineffective but shall not in any way
invalidate or effect any other clause, Paragraph, section or part of this
Agreement.

 

12. GENDER AND NUMBER; SECTION HEADINGS. Words importing a particular gender
mean and include the other gender and words importing a singular number mean and
include the plural number and vice versa, unless the context clearly indicated
to the contrary. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

13. AMENDMENTS. No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.

 

14. ASSIGNMENT. Neither party may assign this Agreement without the express
written consent of the other party. Any agreed assignment by the Seller shall be
effectuated by all the necessary corporate authorizations and governmental
and/or regulatory filings.

 

15. CLOSING DOCUMENTS. Seller and Purchaser agree, at any time, to execute, and
acknowledge where appropriate, and to deliver any and all documents/instruments,
and take such further action, which may necessary to carry out the terms,
conditions, purpose and intentions of this Agreement. This paragraph shall
survive the Closing.

 

16. EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all prior
agreements or understandings among the parties with respect to its subject
matter with respect thereto and cannot be changed or terminated orally.

 

17. FACSIMILE SIGNATURES. Execution of this Agreement and delivery of signed
copies thereof by facsimile signatures from the parties hereto or their agents
is acceptable to the parties who waive any objections or defenses based upon
lack of an original signature.

 

18. PUBLICITY. Except as otherwise required by law, none of the parties hereto
shall issue any press release or make any other public statement, in each case
relating to, connected with or arising out of this Agreement or the matters
contained herein, without obtaining the prior approval of the other to the
contents and the manner of presentation and publication thereof.

 

19. INDEMNIFICATION. Seller shall indemnify and hold Purchaser harmless from and
against any and all actions, suits, claims and demands arising out of or related
to (i) any actions or omissions of Seller in its capacity as a shareholder of
the Company prior to the Closing date, or (ii) any lawsuits against the
Corporation arising during the period of time prior to the Closing date; (iii)
any investigations, requests, audits or comment letters issued by the Securities
and Exchange Commission related to the period of time prior to the Closing date;
and (iv) any breach of this Agreement by Seller, including a breach of the
representations and warranties contained in this Agreement.

 

20. DEFAULT. In the event of default, all parties shall be entitled to pursue
any right or remedy it may have hereunder, at law or in equity.  The defaulting
party shall pay and be responsible for the non-defaulting party's reasonable
attorneys’ fees and costs.





IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

 



 

/s/ Robert Morrison

SeaMorri Financial Partners, LLC

By Robert Morrison, Manager

 

(PURCHASER)

 

/s/ Scot Scheer

Moorpark Limited, LLC

By Its Managing Member, Scot Scheer

 

(SELLER)

 



/s/ Scot Scheer

Scot Scheer

 

/s/ Thomas DeNunzio

Thomas DeNunzio

 





(INDIRECT CONTROLLING SHAREHOLDERS)

